DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al (JP 2000-301382 supplied by applicant with translation) in view of Minoru  (JP 03161192), Matsumoto et al (US 3866015), Yoshie et al (US 5718776), and Watanabe et al (US 2019/0030655).
Masao discloses for claim 1: Claim 1 (Currently Amended): A flux-cored wire for self-shielded arc welding, which has a steel outer sheath filled with a flux, the flux-cored wire comprising, relative to a total mass of the wire: F: 0.10 mass% or more and 4.00 mass% or less; 2: 0 mass% or more and 2.00 mass% or less; Ba: 0 mass% or more and 8.00 mass% or less; Ca: 0 mass% or more and 5.00 mass% or less; Sr: 0 mass% or more and 2.00 mass% or less; REM: 0 mass% or more and 1.50 mass% or less; P: 0.070 mass% or less; iron oxide in an amount of 7.13 mass% or more, in terms of FeO (para 41-48, examples 37-40): and one or more of C not derived from a carbonate: 0.65 mass% or less, Mn: 11.00 mass% or less, Ni: 11.00 mass% or less, and Cu: 1.50 mass% or less, one or more of Ti and Zr in a total amount of 0.01 mass% or more and 3.00 mass% or less, wherein the following Formulas (1) to (4) are satisfied:  
    PNG
    media_image1.png
    17
    643
    media_image1.png
    Greyscale
 (1)  
    PNG
    media_image2.png
    108
    785
    media_image2.png
    Greyscale
 2Docket No. 517223US Preliminary Amendment 
    PNG
    media_image3.png
    17
    501
    media_image3.png
    Greyscale
 wherein the term in the above formulas is a content in mass% of  the component relative to the total mass of the wire.  (para 41-48, examples 37-40,abstract).
The claims at best differ in calculations for the recited formulas and the recitation to Ti and Zr and concentration of FeO. However the concentrations are taught and the equations are implicitly met.
Ti and Zr are taught in Minoru on page 4,5 for 2% or less.

Matsumoto teaches in c 5 l 15-c 6 l about FeO that it  is important for physical properties of slag, peeling of slag, and shielding of bead. 
 Yoshie teaches in c 15 l 25-35 viscosity of slag regulated by FeO and Fe and important appearance and shape of bead, weldability but less than 0.3% unsatisfactory, too high viscosity, viscosity low.
Watanabe teaches Fe iron powder and oxygen adhered thereon-FeO- less than 10% in ¶160 otherwise toughness is degraded and in ¶177 Al .001-.1% otherwise toughness of a weld metal deteriorates. 
 The references are from the same field of endeavor and address the same or similar problem. The forgoing comments are incorporated in the other rejections applying the latter three references.
The advantage is deoxidation, denitrification and improved physical properties of slag and toughness being maintained.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masao by addition of Ti or Zr as taught by Minoru and FeO/Fe as taught by Matsumoto, Yoshie and Watanabe in the recited concentrations for deoxidation, denitrification and improved physical properties of slag and toughness being maintained. These effects for FeO concentrations reflect those disclosed by applicant and noted in the remarks.
Paragraph 42 teaches mild steel shells with the recited concentrations of P and S. Paragraph 42 also teaches Al in the form of an element or an alloy. Examples 37-40 teach acid 
The present specification in par 64 teaches that Fe/FeO concentration is not essential and Table 2 teaches a concentration of Fe/FeO less than 7.13% (6.58%) has similar results to that of 7.13% and 8.25%. No greater amounts are reported. The open ended concentrations for FeO do not support teachings in ¶ 64 of the paper specification. 
The dependent claims are also taught in the reference in paragraph 42. The recited concentrations are considered routine optimization MPEP 2144.05 II.A person of ordinary skill in the art would experiment to improve welding workability for particular applications such as to achieve high resistance to forming pores and toughness. These are similar to the advantages disclosed in the subject published application in paragraph 19. Based upon the disclosure about effects of components, concentrations for components are considered result effective variables.
Claim 2 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of the following: (a) one or more of Cr, Mo, V and W in a total amount of 4.00 mass% or less; (b) one or more of Nb, Ta and Co in a total amount of 1.00 mass% or less; (e) Bi in an amount of 0.100 mass% or less; (f) B in an amount of 0.100 mass% or less; (g) one or more of Na, K and Cs with a total amount of 2.50 mass% or less of Li, and the one or more of Na, K, and Cs; (h) Si in an amount of 0.01 mass% or more and 3.00 mass% or less; and (i) Zn in an amount of 1.00 mass% or less. (para 41-48, examples 37-40)
Claims 3 and 4 are also obvious from paragraph 41-48,52, examples 37-40. 
Claim 3 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of Ba, Ca, Sr, and REM- in a total content of 0. 15 mass% or more.  (para 41-48, examples 37-40)

Claim 5 (Original): The flux-cored wire according to claim 1, wherein a content of Mg contained as a metal powder or alloy powder in the Mg content, relative to the total mass of the wire, is 0.80 mass% or more.  (para 41-48, examples 37-40)
Claim 6 (Currently Amended): The flux-cored wire according to claim 1, wherein the following Formula (5) is satisfied: 
    PNG
    media_image4.png
    18
    547
    media_image4.png
    Greyscale
 wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.  (para 41-48, examples 37-40)
Claim 7 (New): The flux-cored wire according to claim 2, wherein the following Formula (5) is satisfied: 
    PNG
    media_image5.png
    19
    547
    media_image5.png
    Greyscale
 wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.  (para 41-48, examples 37-40)
Claim 8 (New): The flux-cored wire according to claim 3, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.   (para 41-48, examples 37-40)
Claim 9 (New): The flux-cored wire according to claim 4, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term 

Claim 10 (New): The flux-cored wire according to claim 5, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [C02] < 7.00 ... (5) wherein the term [component] in the above formula is a content in mass% of the component relative to the total mass of the wire. (para 41-48, examples 37-40)
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru et al (JP 03-161192 supplied by applicant with translation) alone or in view of Matsumoto et al (US 3866015), Yoshie et al (US 5718776), and Watanabe et al (US 2019/0030655).
Minoru discloses for claim 1: Claim 1 (Currently Amended): A flux-cored wire for self-shielded arc welding, which has a steel outer sheath filled with a flux, the flux-cored wire comprising, relative to a total mass of the wire: F: 0.10 mass% or more and 4.00 mass% or less; Li: 0.25 mass% or more and 2.30 mass% or less; acid-soluble Al: 1.00 mass% or more and 5.25 mass% or less; Mg: 0.80 mass% or more and 3.10 mass% or less; S: 0.0005 mass% or more and 0.2000 mass% or less; CO2: 0 mass% or more and 2.00 mass% or less; Ba: 0 mass% or more and 8.00 mass% or less; Ca: 0 mass% or more and 5.00 mass% or less; Sr: 0 mass% or more and 2.00 mass% or less; REM: 0 mass% or more and 1.50 mass% or less; P: 0.070 mass% or less; iron oxide in an amount of 7.13 mass% or more, in terms of FeO; and one or more of C not derived from a carbonate: 0.65 mass% or less, Mn: 11.00 mass% or less, Ni: 11.00 mass% or less, and Cu: 1.50 mass% or less, one or more of Ti and Zr in a total amount of 0.01 mass% or more and 3.00 mass% or less(page 4,5 of translation), wherein the following Formulas (1) to (4) are 
    PNG
    media_image1.png
    17
    643
    media_image1.png
    Greyscale
 (1)  
    PNG
    media_image2.png
    108
    785
    media_image2.png
    Greyscale
 2Docket No. 517223US Preliminary Amendment 
    PNG
    media_image3.png
    17
    501
    media_image3.png
    Greyscale
 wherein the term in the above formulas is a content in mass% of  the component relative to the total mass of the wire.  (page 569 example 1, table 1,abstract).
The claims at best differ in calculations for the recited formulas and concentration of FeO. However the concentrations are taught and the equations are implicitly met.
The reference teaches a mild steel shell containing P and S filled with thoughts to a 16% filling rate. Consequently the recited concentrations for P and S are met by this disclosure. When the lithium content in the F content are calculated from the Li2O content and LiF content of the noted example number one, the lithium content and F content recited in the claim are met. The concentrations taught in the reference satisfied the recited equations. The reference teaches aluminum and magnesium are each added in the form of an element or an alloy. The aluminum in example 1 is an acid soluble aluminum. No carbonate is used as a raw material. The recited concentration therefore of zero mass percent is met.
Matsumoto teaches in c 5 l 15-c 6 l is important for physical properties of slag, peeling of slag, and shielding of bead. 

Watanabe teaches Fe iron powder less than 10% in ¶160 and in ¶177 Al .001-.1% otherwise toughness of a weld metal deteriorates. 
 The references are from the same field of endeavor and address the same or similar problem.
The advantage is deoxidation, denitrification and improved physical properties of slag and toughness being maintained.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Minoru with FeO concentrations as taught by Matsumoto, Yoshie and Watanabe in the recited concentrations for deoxidation, denitrification and improved physical properties of slag and toughness being maintained.
The present specification in par 64 teaches that Fe/FeO concentration is not essential and Table 2 teaches a concentration of Fe/FeO less than 7.13% (6.58%) has similar results to that of 7.13% and 8.25%. No greater amounts are reported. The open ended concentrations for FeO do not support teachings in ¶ 64 of the paper specification. 
The dependent claims are also taught in the reference in page 569 example 1, table 1,abstract. The recited concentrations are considered routine optimization MPEP 2144.05 II.A person of ordinary skill in the art would experiment to improve welding workability and fume reduction for particular applications such as to achieve high resistance to forming pores and toughness. These are similar to the advantages disclosed in the subject published application in 
Claim 2 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of the following: (a) one or more of Cr, Mo, V and W in a total amount of 4.00 mass% or less; (b) one or more of Nb, Ta and Co in a total amount of 1.00 mass% or less; (e) Bi in an amount of 0.100 mass% or less; (f) B in an amount of 0.100 mass% or less; (g) one or more of Na, K and Cs with a total amount of 2.50 mass% or less of Li, and the one or more of Na, K, and Cs; (h) Si in an amount of 0.01 mass% or more and 3.00 mass% or less; and (i) Zn in an amount of 1.00 mass% or less. (page 569 example 1, table 1,abstract)
Claims 3 and 4 are also obvious from page 569 example 1, table 1,abstract.
Claim 3 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of Ba, Ca, Sr, and REM- in a total content of 0. 15 mass% or more.  (page 569 example 1, table 1,abstract)
Claim 4 (Currently Amended): The flux-cored wire according to claim 1, which comprises  Ba in a content of 0.50 mass% or more and F in a content relative to the total mass of the wire is 0.50 mass% or more, wherein a total content of Ba, Ca, Sr, and REM is 1.40 mass% or more.  (page 569 example 1, table 1,abstract)
Claim 5 (Original): The flux-cored wire according to claim 1, wherein a content of Mg contained as a metal powder or alloy powder in the Mg content, relative to the total mass of the wire, is 0.80 mass% or more.  (page 569 example 1, table 1,abstract)
Claim 6 (Currently Amended): The flux-cored wire according to claim 1, wherein the following Formula (5) is satisfied: 
    PNG
    media_image4.png
    18
    547
    media_image4.png
    Greyscale
 wherein 
Claim 7 (New): The flux-cored wire according to claim 2, wherein the following Formula (5) is satisfied: 
    PNG
    media_image5.png
    19
    547
    media_image5.png
    Greyscale
 wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.  (page 569 example 1, table 1,abstract)
Claim 8 (New): The flux-cored wire according to claim 3, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.   (page 569 example 1, table 1,abstract)
Claim 9 (New): The flux-cored wire according to claim 4, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.   (page 569 example 1, table 1,abstract)
Claim 10 (New): The flux-cored wire according to claim 5, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [C02] < 7.00 ... (5) wherein the term [component] in the above formula is a content in mass% of the component relative to the total mass of the wire. (page 569 example 1, table 1,abstract)
 Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyu et al (KR 20020005328 supplied by applicant with translation) in view of Minoru, Matsumoto et al (US 3866015), Yoshie et al (US 5718776), and Watanabe et al (US 2019/0030655).
2: 0 mass% or more and 2.00 mass% or less; Ba: 0 mass% or more and 8.00 mass% or less; Ca: 0 mass% or more and 5.00 mass% or less; Sr: 0 mass% or more and 2.00 mass% or less; REM: 0 mass% or more and 1.50 mass% or less; P: 0.070 mass% or less; iron oxide in an amount of 7.13 mass% or more, in terms of FeO; and one or more of C not derived from a carbonate: 0.65 mass% or less, Mn: 11.00 mass% or less, Ni: 11.00 mass% or less, and Cu: 1.50 mass% or less, one or more of Ti and Zr in a total amount of 0.01 mass% or more and 3.00 mass% or less, wherein the following Formulas (1) to (4) are satisfied:  
    PNG
    media_image1.png
    17
    643
    media_image1.png
    Greyscale
 (1)  
    PNG
    media_image2.png
    108
    785
    media_image2.png
    Greyscale
 2Docket No. 517223US Preliminary Amendment 
    PNG
    media_image3.png
    17
    501
    media_image3.png
    Greyscale
 wherein the term in the above formulas is a content in mass% of  the component relative to the total mass of the wire.  (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract).

Ti and Zr are taught in Minoru on page 4,5 for 2% or less.
Matsumoto teaches in c 5 l 15-c 6 l is important for physical properties of slag, peeling of slag, and shielding of bead. 
 Yoshie teaches in c 15 l 25-35 viscosity of slag regulated by FeO and Fe and important appearance and shape of bead, weldability but less than 0.3% unsatisfactory, too high viscosity, viscosity low.
Watanabe teaches Fe iron powder less than 10% in ¶160 and in ¶177 Al .001-.1% otherwise toughness of a weld metal deteriorates. 
 The references are from the same field of endeavor and address the same or similar problem.
The advantage is deoxidation, denitrification and improved physical properties of slag and toughness being maintained.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gyu by addition of Ti or Zr as taught by Minoru and FeO/Fe as taught by Matsumoto, Yoshie and Watanabe in the recited concentrations for deoxidation, denitrification and improved physical properties of slag and toughness being maintained.
The present specification in par 64 teaches that Fe/FeO concentration is not essential and Table 2 teaches a concentration of Fe/FeO less than 7.13% (6.58%) has similar results to that of 
The dependent claims are also taught in the reference in fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract. The recited concentrations are considered routine optimization MPEP 2144.05 II.A person of ordinary skill in the art would experiment to improve welding workability for particular applications such as to achieve high resistance to forming pores and toughness and reduced fuming. These are similar to the advantages disclosed in the subject published application in paragraph 19. Based upon the disclosure about effects of components, concentrations for components are considered result effective variables.
Claims 3 and 4 are also obvious from fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract.
Claim 2 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of the following: (a) one or more of Cr, Mo, V and W in a total amount of 4.00 mass% or less; (b) one or more of Nb, Ta and Co in a total amount of 1.00 mass% or less; (e) Bi in an amount of 0.100 mass% or less; (f) B in an amount of 0.100 mass% or less; (g) one or more of Na, K and Cs with a total amount of 2.50 mass% or less of Li, and the one or more of Na, K, and Cs; (h) Si in an amount of 0.01 mass% or more and 3.00 mass% or less; and (i) Zn in an amount of 1.00 mass% or less. (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claim 3 (Currently Amended): The flux-cored wire according to claim 1, further comprising one or more of Ba, Ca, Sr, and REM- in a total content of 0. 15 mass% or more.  (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)

Claim 5 (Original): The flux-cored wire according to claim 1, wherein a content of Mg contained as a metal powder or alloy powder in the Mg content, relative to the total mass of the wire, is 0.80 mass% or more.  (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claim 6 (Currently Amended): The flux-cored wire according to claim 1, wherein the following Formula (5) is satisfied: 
    PNG
    media_image4.png
    18
    547
    media_image4.png
    Greyscale
 wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.  (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claim 7 (New): The flux-cored wire according to claim 2, wherein the following Formula (5) is satisfied: 
    PNG
    media_image5.png
    19
    547
    media_image5.png
    Greyscale
 wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.  (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claim 8 (New): The flux-cored wire according to claim 3, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term in the above formula is a content in mass% of the component relative to the total mass of the wire.   (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claim 9 (New): The flux-cored wire according to claim 4, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [CO2] < 7.00 ... (5) wherein the term 
Claim 10 (New): The flux-cored wire according to claim 5, wherein the following Formula (5) is satisfied: [F] + 0.5 x [acid-soluble Al] + [Li] + [Mg] + [C02] < 7.00 ... (5) wherein the term [component] in the above formula is a content in mass% of the component relative to the total mass of the wire. (fig 1, elements 11-15,table 1, examples 1-4 and 5-9,abstract)
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (JP 3566131 supplied by applicant with translation) in view of Minoru, Matsumoto et al (US 3866015), Yoshie et al (US 5718776), and Watanabe et al (US 2019/0030655).
Mizuno discloses for claim 1: Claim 1 (Currently Amended): A flux-cored wire for self-shielded arc welding, which has a steel outer sheath filled with a flux, the flux-cored wire comprising, relative to a total mass of the wire: F: 0.10 mass% or more and 4.00 mass% or less; Li: 0.25 mass% or more and 2.30 mass% or less; acid-soluble Al: 1.00 mass% or more and 5.25 mass% or less; Mg: 0.80 mass% or more and 3.10 mass% or less; S: 0.0005 mass% or more and 0.2000 mass% or less; CO2: 0 mass% or more and 2.00 mass% or less; Ba: 0 mass% or more and 8.00 mass% or less; Ca: 0 mass% or more and 5.00 mass% or less; Sr: 0 mass% or more and 2.00 mass% or less; REM: 0 mass% or more and 1.50 mass% or less; P: 0.070 mass% or less; iron oxide in an amount of 7.13 mass% or more, in terms of FeO; and one or more of C not derived from a carbonate: 0.65 mass% or less, Mn: 11.00 mass% or less, Ni: 11.00 mass% or less, and Cu: 1.50 mass% or less, one or more of Ti and Zr in a total amount of 0.01 mass% or more and 3.00 mass% or less, wherein the following Formulas (1) to (4) are satisfied:  
    PNG
    media_image1.png
    17
    643
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    108
    785
    media_image2.png
    Greyscale
 2Docket No. 517223US Preliminary Amendment 
    PNG
    media_image3.png
    17
    501
    media_image3.png
    Greyscale
 wherein the term in the above formulas is a content in mass% of  the component relative to the total mass of the wire.  (claim 1, para 5, page 11, table 1,example 37).
The claims at best differ in calculations for the recited formulas and in Ti or Zr and FeO in recited components. However the concentrations are taught and the equations are implicitly met.
Ti and Zr are taught in Minoru on page 4,5 for 2% or less.
Matsumoto teaches in c 5 l 15-c 6 l is important for physical properties of slag, peeling of slag, and shielding of bead. 
 Yoshie teaches in c 15 l 25-35 viscosity of slag regulated by FeO and Fe and important appearance and shape of bead, weldability but less than 0.3% unsatisfactory, too high viscosity, viscosity low.
Watanabe teaches Fe iron powder less than 10% in ¶160 and in ¶177 Al .001-.1% otherwise toughness of a weld metal deteriorates. 
 The references are from the same field of endeavor and address the same or similar problem.
The advantage is deoxidation, denitrification and improved physical properties of slag and toughness being maintained.

The present specification in par 64 teaches that Fe/FeO concentration is not essential and Table 2 teaches a concentration of Fe/FeO less than 7.13% (6.58%) has similar results to that of 7.13% and 8.25%. No greater amounts are reported. The open ended concentrations for FeO do not support teachings in ¶ 64 of the paper specification. 
The dependent claims are also taught in the reference in claim 1, para 5, page 11, table 1,example 37. The recited concentrations are considered routine optimization MPEP 2144.05 II.A person of ordinary skill in the art would experiment to improve welding workability for particular applications such as to achieve high resistance to forming pores and toughness and reduced fuming. These are similar to the advantages disclosed in the subject published application in paragraph 19. Based upon the disclosure about effects of components, concentrations for components are considered result effective variables.
Dependent claims 2-10 are taught in claim 1, para 5, page 11, table 1,example 37.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
The present specification in par 64 teaches that Fe/FeO concentration is not essential and Table 2 teaches a concentration of Fe/FeO less than 7.13% (6.58%) has similar results to that of 
Again Minoru teaches Ti or Zr 2% or less on pages 4,5. Alone or combined with other applied references makes claimed wire obvious. The amendment of claim 2 does not have a “c” leaving the listing incomplete.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761